IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR.USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY.COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                 RENDERED: AUGUST 24, 2017
                                                      NOT TO BE PUBLISHED

               ~upr:em:e named Barbara. Both girls were less than twelve-years-old at the time. They

were the nieces of Appellant's former live-in girlfriend, Julie Martin. As a result

of such conduct, Appellant was subsequently arrested, indicted, and tried by a

Jefferson Circuit Court jury.

      The jury convicted Appellant of first-degree sexual abuse for the incident

involving Stephanie and also convicted him of first-degree sexual abuse for the

incident involving Barbara. Appellant was additionally convicted of being a

second-degree persistent felony offender (PFO). The jury recommended a

sentence of 10 years for each sexual abuse conviction. The sentence was

enhanced to be served consecutively for a total sentence of twenty years'

imprisonment.. The trial court sentenced Appellant in accordance with the

jury's recommendation. Appellant now appeals his judgment and sentence as

a matter of right pursuant to§ 110(2)(b) of the Kentucky Constitution.

                                      Mistrial

      Appellant argues that the trial court erred for failing to grant his motion

for a mistrial. The alleged error here arose as a result of the following trial

testimony of Louisville Metro Police Detective Rico Williams:·

      Commonwealth: Did you ever'attempt to make contact with
      (Appellant] and obtain his version of the facts?" ·

      Det. Williams: Yes, I did.

      Commonwealth: And were you able to ....

Appellant objected to the Commonwealth's line of questioning before the

prosecutor ended his sentence. During ·a bench conference, Appellant

requested a mistrial and argued that the Commonwealth's questioning
                                         2
impermissibly referenced Appellant's right to remain silent. The court

sustained Appellant's objection to the prosecutor's line of questioning, but

denied the mistrial motion. Appellant's counsel failed to request an

admonition.

      "It is universally agreed that a mistrial is an extreme remedy and should

be resorted to only when there is a fundamental defect in the proceedings

which will result in a manifest injustice." Gould v. Charlton Co., Inc., 929

S.W.2d 734, 738 (Ky. 1996). "[A] finding of manifest necessity is a matter left.

to the sound discretion of the trial court." Commonwealth v. Scott, 12 S.W.3d

682, 684 (Ky. 2000).

      As previously noted, Appellant's trial counsel objected to the

Commonwealth's questioning before the Detective ·responded with any level of

detail concerning his attempts to contact Appellant. The testimony of the

victims in this case was clear and compelling. Therefore, whatever alleged

constitutional error that may have occurred here was harmless beyond a

reasonable doubt. Chapman v.·Califomia, 386 U.S. 18, 24 (1967).

      Appellant also claims that an admonition following Detective Wi:lliams'

testimony would have been insufficient to cure any alleged error because of

previous statements by jurors during voir dire questioning. More specifically,

Appellant's counsel asked the then prospective jurors whether any of them

would try to explain themselves if they were accused of wrongdoing. Juror

#1637116, who sat on the jury, indicated that he believed every situation

would be different and that he understood that it might be against an accused

                                        3
person's best interests to explain himself, even if he were innocent. Appellant

did not attempt to strike that juror from the panel.

       We are mystified by the point attempted to be made by Appellant, and

only address it because he raised it in his brief. We see no problem with the

juror's answer, nor why it was error to keep him on the jury. Neither do we see

how this matter makes the failure of the trial court to give an admonition less

important. Any attempt by the Appellant to link this voir dire matter with a

mistrial issue fails.

      We are unpersuaded by Appellant's argument that an admonition

following.Detective Williams' testimony would have been insufficient to cure the

alleged error arising from his testimony. See Johnson v. Commonwealth, 105

S.W.3d 430,441 (Ky. 2003). To the extent this line of questioning could be

deemed in error, an admonition would.have been a sufficient cure. See Vincent

v. Commonwealth, 281 S.W.3d 785, 789-90 (Ky. 2009) (denying mistrial motion

and concluding that an admonition would have cured impermissible testimony

that violated defendant's right to remain silent). Nothing that occurred during

voir dire changes this conclusion. Therefore, the trial court did not abuse. its

discretion in denying Appellant's mistrial motion.

                                   Conclusion

      For the foregoing reasons, we hereby affirm the judgment of the Jefferson

Circuit Court.

      All sitting. All concur.



                                        4
COUNSEL FOR APPELLANT:

Daniel T. Goyette
Louisville Metro Public Defender of Counsel

Cicely Jaracz Lambert
Deputy Appellate Defender

Allison Rief
Assistant Public Defender


COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky

Micah Brandon Roberts
Assistant Attorney General




                                      5